[Cite as State v. Cook, 2019-Ohio-3610.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              AUGLAIZE COUNTY




STATE OF OHIO,
                                                          CASE NO. 2-18-21
       PLAINTIFF-APPELLEE,

       v.

RONALD E. COOK,                                           OPINION

       DEFENDANT-APPELLANT.



                Appeal from Auglaize County Common Pleas Court
                           Trial Court No. 2018-CR-95

                                      Judgment Affirmed

                           Date of Decision: September 9, 2019



APPEARANCES:

        Stephen P. Hardwick for Appellant

        Edwin A. Pierce for Appellee
Case No. 2-18-21


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Ronald E. Cook (“Cook”) appeals the judgment of

the Auglaize County Court of Common Pleas, arguing the trial court erred by not

declaring a mistrial after the prosecution made a motion to amend the indictment

and the bill of particulars. For the reasons set forth below, the judgment of the trial

court is affirmed.

                             Facts and Procedural History

       {¶2} On May 3, 2018, an eleven year old girl, ME, came into the St. Marys

police station with her parents. Tr. 141. ME’s parents reported to Patrolman Brian

Parker (“Officer Parker”) that their neighbor, Cook, had asked ME to touch his penis

and had, on another occasion, made oral contact with ME’s genitalia in his bedroom.

Tr. 145. On May 31, 2018, Cook was indicted on one count of rape in violation of

R.C. 2907.02(A)(1)(b) and one count of importuning in violation of R.C.

2907.07(A). Doc. 11. The indictment alleged that these offenses occurred in

between August 1, 2015 and November 1, 2015. Doc. 11. On October 19, 2018,

the State filed a bill of particulars that also stated that these alleged offenses occurred

in between August 1, 2015 and November 1, 2015. Doc. 53.

       {¶3} This case proceeded to trial on November 19, 2018. Tr. 1. At trial,

Officer Parker testified that ME and her parents indicated that Cook committed

these alleged offenses over a three month period when ME was around eight, which

would place these events in 2015. Tr. 148. ME then testified. Tr. 154. She stated

                                           -2-
Case No. 2-18-21


that she had known Cook for about five years. Tr. 158. She indicated that Cook

had exposed himself to her on multiple occasions and would move his hand up and

down with his “private” in his hand. Tr. 176-178. ME stated that, while he was

doing this, Cook asked her to “eat it and lick it” and also asked if he could “lick

[her] private.” Tr. 180. She testified that these events occurred in between “a few

months after [they] met” to one year after she met Cook. Tr. 184. She then stated

that, on one occasion, she and Cook went into his bedroom where he removed her

pants and underwear before he licked her vagina. Tr. 185-186.

       {¶4} On cross-examination, ME testified that she had previously told a social

worker at children’s services that these events occurred about one month after she

had met Cook at the age of five. Tr. 201. The Defense then played a recording of

ME’s conversation with the social worker at children’s services. Tr. 205. In this

conversation, ME stated that the alleged offenses occurred when she was seven or

eight years old and that these alleged offenses occurred “right after she met” Cook.

Tr. 208. On redirect examination, ME stated that she could not remember exactly

how old she was when the offenses occurred. Tr. 208.

       {¶5} At the close of the State’s case, the prosecutor requested leave to amend

the dates of the alleged offenses in the indictment and the bill of particulars to reflect

the testimony of ME at trial. Tr. 318. The dates on the bill of particulars indicated

that the alleged offenses would have happened in 2015 when ME was eight. Doc.

53. ME’s testimony at trial, however, indicated that the alleged offenses occurred

                                           -3-
Case No. 2-18-21


in 2012 when ME was five. Tr. 184, 201. The Defense objected to this motion. Tr.

318-319. The Defense then made a motion for a mistrial in the event that the trial

court granted the State leave to amend the bill of particulars. Tr. 335. The trial

court granted the State’s motion to amend the bill of particulars and denied the

Defense’s motion for a mistrial. Tr. 340-341. The trial court, pursuant to Crim.R.

7(D), gave the Defense the opportunity to request a continuance or postponement

of the trial to give them time to adjust their trial strategy. Tr. 344-345. Doc. 84.

However, the Defense declined to request a continuance or postponement and

proceeded with its case. Tr. 345. Doc. 84.

       {¶6} On November 21, 2018, the trial court issued an order directing the

dates of the offense in the indictment and bill of particulars to be amended. Doc.

84. The amended indictment alleged that the offenses with which Cook was charged

had been committed in between August 27, 2012 and November 1, 2015. Doc. 11.

On November 26, 2018, the jury found Cook guilty of one count of rape. Doc. 87.

The jury, however, acquitted Cook of the crime of importuning. Doc. 88. The trial

court issued a judgment entry of sentencing on November 26, 2018. Doc. 89.

                               Assignment of Error

       {¶7} Appellant filed his notice of appeal on December 19, 2018. Doc. 112.

On appeal, Cook raises the following assignment of error:

       The trial court erred by failing to declare a mistrial when it
       granted the State’s motion to amend the indictment from a three-


                                        -4-
Case No. 2-18-21


       month window to a thirty-nine-month window.               Crim.R. 7;
       Journal Entry (Nov. 12, 2018), T.p. 318-345.

Cook argues that the trial court’s decision prejudiced him because his trial strategy

rested on showing the discrepancy between ME’s statements and the allegations in

the indictment.

                                   Legal Standard

       {¶8} Crim.R. 7(D) governs the amendment of an indictment, information, or

complaint and reads, in its relevant part, as follows:

       The court may at any time before, during, or after a trial amend
       the indictment, information, complaint, or bill of particulars, in
       respect to any defect, imperfection, or omission in form or
       substance, or of any variance with the evidence, provided no
       change is made in the name or identity of the crime charged.

(Emphasis added.) Crim.R. 7(D). However, if the trial court permits an amendment

       to the substance of the indictment * * * or to cure a variance
       between the indictment * * * and the proof, the defendant is
       entitled to a discharge of the jury on the defendant’s motion * * *
       and to a reasonable continuance, unless it clearly appears from
       the whole proceedings that the defendant has not been misled or
       prejudiced by the defect or variance in respect to which the
       amendment is made, or that the defendant’s rights will be fully
       protected by proceeding with the trial * * *.

Crim.R. 7(D).

       A trial court commits reversible error when it permits an
       amendment that changes the name or identity of the offense
       charged, regardless of whether the defendant suffered prejudice.
       State v. Smith, [10th Dist.] Franklin * * * No. 03AP-1157, 2004-
       Ohio-4786. Whether an amendment changes the name or identity
       of the crime charged is a matter of law and must be given a de
       novo review on appeal. State v. Kittle, [4th Dist.] Athens * * * No.

                                         -5-
Case No. 2-18-21


       04CA41, 2005-Ohio-3198. However, if the amendment does not
       change the name or identity of the crime charged, an appellate
       court applies an abuse of discretion standard to review the trial
       court’s decision to allow a Crim.R.7(D) amendment. Kittle, supra;
       State v. Randazzo, [8th Dist.] Cuyahoga * * * No. 79667, 2002-
       Ohio-2250.

State v. Henderson, 8th Dist. Cuyahoga No. 87236, 2006-Ohio-5567, ¶ 12.

       {¶9} “Ordinarily, precise times and dates are not essential elements of

offenses.” State v. Sellards, 17 Ohio St. 3d 169, 171, 478 N.E.2d 781, 784 (1985).

       [I]f precise times and dates are not essential elements of the
       offense or offenses charged, omission of specific dates in an
       indictment or bill of particulars is without prejudice or
       constitutional consequence, provided that failure to provide times
       and dates does not materially deprive the defendant of an
       opportunity to prepare a defense. Furthermore, if a variance
       occurs between the dates alleged in the indictment or bill of
       particulars and the evidence adduced at trial, the state or the trial
       court may amend the indictment to conform to the evidence
       offered in the state’s case-in-chief.

State v. Daniel, 97 Ohio App. 3d 548, 557, 647 N.E.2d 174, 180 (10th Dist. 1994),

citing State v. Gingell, 7 Ohio App. 3d 364, 455 N.E.2d 1066 (1st Dist. 1982). See

Sellards at 172 (holding that “where the inability to produce a specific time or date

when the criminal conduct occurred is, as would be the more typical case, without

material detriment to the preparation of a defense, the omission is without prejudice,

and without constitutional consequence.”); State v. McGill, 2d Dist. Greene No.

99CA25, 2000 WL 1803650, *4 (Dec. 8, 2000).

       {¶10} Further, when the victims are young children, “it is reasonable that

they [are] not able to remember exact times and dates of the rapes. This is especially

                                         -6-
Case No. 2-18-21


true where the crimes involve several instances of conduct spread out over an

extended period.” State v. Humfleet, 12th Dist. Clermont No. CA84-04-031, CA84-

05-036, 1985 WL 7728, *7 (Sept. 9, 1985), citing State v. Madden, 15 Ohio App. 3d
130, 132, 472 N.E.2d 1126, 1129 (12th Dist. 1984). See State v. Geboy, 145 Ohio

App.3d 706, 724-725, 764 N.E.2d 451, 465 (3d Dist. 2001). “It is well settled that,

particularly in cases involving sexual misconduct with a child, the precise times and

dates of the alleged offense or offenses oftentimes cannot be determined with

specificity.” Henderson, supra, at ¶ 14, quoting State v. Koelling, 10th Dist.

Franklin No. 94APA06-866 and 94APA06-868, 1995 WL 125933 (March 21,

1995).

                                  Legal Analysis

         {¶11} On appeal, Cook does not allege that the amendment “changed * * *

the name or identity of the crime charged.” Crim.R. 7(D). See Appellant’s Brief,

3. He argues that the amendment interfered with his defense because his trial

strategy involved highlighting the discrepancy between ME’s statements and the

indictment. Since this amendment was requested to correct a variance between the

evidence and the indictment, we will examine whether the trial court’s decision to

grant the State leave to amend the complaint prejudiced Cook. Crim.R. 7(D). See

State v. Collinsworth, 12th Dist. Brown No. CA2003-10-012, 2004-Ohio-5902, ¶

34 (holding “a change in the dates of an indictment alleging sexual misconduct with



                                         -7-
Case No. 2-18-21


a child is not a change in the substance of an indictment.”). In this determination,

we find several facts relevant.

       {¶12} First, we note that this amendment did not prevent Cook from

highlighting the inconsistencies in ME’s memories at trial. The Defense cross-

examined ME as to her age at the time of these alleged offenses and played the

interview of her prior statements regarding her age at the time of these offenses. Tr.

201. ME even admitted on redirect that she could not remember precisely when the

offense occurred. Tr. 208. Since “[t]he precise date and time a rape occurs is not

an essential element of the crime,” the discrepancy between ME’s testimony and the

indictment is not any more significant than the discrepancies in her own statements.

State v. Reinhardt, 10th Dist. Franklin No. 04AP-116, 2004-Ohio-6443, ¶ 20. If

anything, the motion for leave to amend the dates in the indictment underscored the

inconsistencies in ME’s memories.

       {¶13} Second, Cook’s “defense at trial was not alibi.” State v. Buchanan,

2017-Ohio-1361, 88 N.E.3d 686, ¶ 23 (8th Dist.), citing State v. Smith, 4th Dist.

Scioto No. 09CA3321, 2010-Ohio-5953, ¶ 18. Thus, his trial strategy did not rest

upon the offense having been alleged on a specific date. See Tr. 343-344. At trial,

his defense was

       his denial that the acts in question ever occurred, regardless of
       when the acts were alleged to have occurred. Put another way,
       [his] defense to the allegations of sex abuse were that the
       allegations were entirely false; we do not see how changing the


                                         -8-
Case No. 2-18-21


       date range during which the abuse occurred would affect his
       defense.

State v. Harris, 2017-Ohio-578, 107 N.E.3d 658 (8th Dist.). See also State v. Birt,

2013-Ohio-1379, 5 N.E.3d 1000, ¶ 33 (12th Dist.).

       {¶14} Third, the trial court gave Cook the opportunity to continue the trial to

give the Defense the time to adjust its strategy. The trial court’s offer was consistent

with Crim.R. 7(D). However, Cook declined the opportunity to have the trial

continued to a later date.

       {¶15} Fourth, while Cook denied having committed these offenses at trial,

he admitted to committing these offenses in a recorded police interview that was

played before the jurors at trial. Tr. 409-411, 424. Ex. 30. Specifically, he admitted

that ME saw him masturbating in his garage; that ME saw him ejaculate in his

garage; that he saw ME undressed on his bed; and that he made oral contact with

ME’s genitalia. Ex. 30-31. On May 4, 2018, Cook also wrote an apology letter to

ME and her family in which he stated that he was “So sorry to everyone this has

affected.” Ex. 32. He further stated:

       I totally messed up. I did something that was only for a few
       seconds. But that was long enough. I could not sleep for a few
       days because I felt so bad about what I had done. I almost
       couldn’t live with myself. But we remained friends. * * * She said
       she didn’t want to do that again (the incident). I told her “I know
       [ME], me neither. I am so sorry.”

Ex. 32. This letter was admitted into evidence at trial. Tr. 423. During cross-

examination, Cook admitted that he had written this letter. Tr. 423. For these

                                          -9-
Case No. 2-18-21


reasons, Cook was unable to demonstrate that he was prejudiced by the trial court’s

decision to permit the State to amend the indictment.

                                     Conclusion

       {¶16} We conclude that the trial court did not abuse its discretion in

permitting the State to amend the dates in the indictment. Further, the trial court did

not err in denying the Defense’s motion for a mistrial. For these reasons, Cook’s

sole assignment of error is overruled. Having found no error prejudicial to the

appellant in the particulars assigned and argued, the judgment of the Auglaize

County Court of Common Pleas is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




                                         -10-